                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

KOLBY DUCKETT;                                 )
DAVID SCHILLING; and                           )
DAVID HOLLOWAY;                                )
                                               )
                       Plaintiffs,             )
                                               )       Case No. 1:19-cv-295
v.                                             )
                                               )       Judge Christopher H. Steger
BRIAN HICKMAN, individually and                )
in his official capacity; TED ROGERS,          )
individually and in his official capacity;     )
and CITY OF COLLEGEDALE, TENN.,                )
                                               )
                       Defendants.             )

                                MEMORANDUM AND ORDER

I.     Introduction

       This matter is before the Court upon Plaintiffs' Motion to Compel to Curtis Bowe [Doc.

65]; Third-party Curtis Bowe's Motion to Quash Plaintiffs' Motion to Compel [Doc. 66]; and

Defendant Chief Brian Hickman's Motion to Compel as to Non-Party Curtis Bowe [Doc. 72]. The

undersigned conducted a videoconference hearing with counsel on January 13, 2021.

II.    Overview

       Plaintiffs are former officers with the City of Collegedale. They claim that Collegedale

Police Chief Brian Hickman, City Manager Ted Rogers, and the City of Collegedale implemented

and operated a quota system for officers in violation of Tennessee Code Annotated § 39-16-516.

When Plaintiffs spoke out against what they characterize as an illegal quota system, Chief

Hickman, City Manager Rogers, and others allegedly conspired to terminate Plaintiffs'

employment. Plaintiffs filed suit, claiming retaliation for exercising their constitutional rights to:




                                                   1

Case 1:19-cv-00295-CHS Document 81 Filed 02/02/21 Page 1 of 7 PageID #: 397
       . . . communicat[e] with elected officials in the City of Collegedale about their
       concerns that the City of Collegedale was violating certain Tennessee laws and the
       constitutional rights of their citizens, and for cooperating with a lawful criminal
       investigation into the administration of the Collegedale Police Department and the
       City of Collegedale by the Tennessee Bureau of Investigation.

       [Doc. 1].

       Collegedale's alleged quota system mandated that officers obtain a baseline number of

traffic citations or self-initiated arrests per month. If officers achieved their quota, they would "be

more likely to be considered for promotions, newer patrol cars, extra training opportunities, etc."

[Doc. 1 at PageID #: 5]. If they failed, "the Department would note the deficiency in the officer's

personnel file known as 'write-ups.'" [Id.].

       Plaintiffs discussed the quota system with Curtis Bowe, a part-time reserve officer with the

Collegedale Police Department who also works as a lawyer in private practice. Most of these

conversations with Bowe took place while he was on duty as a reserve officer. According to

Plaintiffs, "Mr. Bowe was in almost daily contact with Plaintiffs and police administration to

include Chief Hickman, Lt. Jack Sapp, Sgt. Jamie Heath, Sgt. Westfield and others . . ." about the

quota system. [Doc. 65 at PageID #: 274].

       In May 2020, Plaintiffs' counsel subpoenaed Bowe to produce documents and

communications related to the quota system. [Doc. 29]. Bowe requested an extension until the end

of June. Plaintiffs' counsel agreed to the extension. [Doc. 65 at PageID #: 274].

       In June, Chief Hickman, through Attorney Bibb, served Bowe with another subpoena for

production of documents. [Doc. 34]. The deadline passed with no response to the subpoena.

Plaintiffs' counsel contacted Bowe again on August 3, 2020, and Bowe responded that he was

pulling the materials together for delivery on the following Friday. [Doc. 65 at PageID #: 275].

Plaintiffs' counsel then subpoenaed Bowe to testify at a deposition on September 10, 2020. [Doc.



                                                  2

Case 1:19-cv-00295-CHS Document 81 Filed 02/02/21 Page 2 of 7 PageID #: 398
54]. On September 2, 2020, Bowe provided a limited response to the document requests from

Attorney Bibb when he forwarded copies of six emails to counsel. Bowe explained that he was

compiling additional information; however, Plaintiffs’ counsel deny that they received any

additional documents from Bowe in response to their May 2020 subpoena.

        On September 10, 2020, Bowe, for the first time, informed Plaintiffs’ counsel that he was

in "possession of potentially privileged communication,” and that this privilege extended to “all

three Plaintiffs, Chief Hickman, Lt. Jack Sapp, Sgt. Westfield, Sgt. Jamie Heath, and potentially

Ted Rogers and City Commissioners." [Doc. 65 at PageID #: 275-76]. With Bowe's deposition set

the following day, Bowe said that he could not participate in the deposition because he would be

asked about privileged communications, and he indicated that he intended to file a motion to quash

the deposition subpoena. [Id.]. Bowe then retained Attorney John Cavett, who filed a motion to

quash on Bowe's behalf. [See Doc. 66]. Bowe asked the Court to quash the deposition subpoena

because Bowe's communications with individual officers, Chief Hickman, City Manager Rogers,

and others employed within the City of Collegedale, were protected by the attorney-client

privilege. [Id.].

        In response to the motion to quash, Plaintiffs pointed out that Bowe moved to quash only

the deposition subpoena, not the subpoena duces tecum [Doc. 69], and that the motion to quash is

untimely. [Id. at PageID #: 303-04]. Plaintiffs also argued that Bowe’s conversations with other

employees of the Collegedale Police Department were in his capacity as a reserve police officer,

not as an attorney. Chief Hickman, likewise, opposed Bowe's motion to quash and asked the Court

to deny the motion outright. Alternatively, Hickman argued that the Court could compel Bowe to

testify as to all non-privileged topics and allow counsel to explore the parameters of the alleged

privileged information. [Doc. 70].



                                                3

Case 1:19-cv-00295-CHS Document 81 Filed 02/02/21 Page 3 of 7 PageID #: 399
       As to Plaintiffs' Motion to Compel, Chief Hickman responded that he does not specifically

oppose the motion to compel, and that he cannot make a fully informed response because he does

not know what documents or communications are in Bowe’s possession. [Doc. 71 at PageID #:

315]. He agreed that some of his communications with Bowe may be covered by the attorney-

client privilege, but Chief Hickman cannot fully respond without reviewing the documents

reflecting such communications. [Id.]. Chief Hickman then filed his own motion to compel [See

Doc. 72], asking the Court to compel Bowe to provide certain documents and communications

between Bowe and Plaintiffs. [Id.].

       The City of Collegedale along with City Manager Ted Rogers also filed a response to

Plaintiffs' Motion to Compel. [Doc. 73]. Collegedale and Rogers noted that Bowe is not

Collegedale's attorney, and that both Collegedale and Rogers are "unaware of any potentially

privileged communications between Mr. Rogers and Mr. Bowe." [Id. at PageID #: 333].

III.   Analysis

       The Court notes at the outset that Bowe seeks to quash only the deposition subpoena, not

the subpoenas duces tecum. [See Doc. 66]. Since there is no objection to the subpoenas requiring

Bowe to produce documents, Plaintiffs' Motion to Compel [Doc. 65] and Chief Hickman's Motion

to Compel [Doc. 72] will be GRANTED to the extent Bowe will be required to disclose the

documents and written communications requested in those subpoenas. Bowe shall have 30 days

from the entry of this Order to tender his response.

       The non-party subpoena for Bowe's deposition is governed by Federal Rule of Civil

Procedure 45. More specifically, the rule permits parties to command a non-party to attend a

deposition, produce documents, or permit inspection of premises. Fed. R. Civ. P. 45(a)(1). It also

provides that the person commanded to produce documents may serve an objection on the party



                                                 4

Case 1:19-cv-00295-CHS Document 81 Filed 02/02/21 Page 4 of 7 PageID #: 400
or attorney designated in the subpoena within the earlier of fourteen days after the subpoena is

served or the time specified for compliance. Fed. R. Civ. P. 45(d)(2)(B). Upon a timely motion to

quash, courts "must quash or modify a subpoena" that "fails to allow a reasonable time to comply,"

"requires disclosure of privileged or other protected matter, if no exception or waiver applies," or

"subjects a person to undue burden." Fed. R. Civ. P. 45(d)(3)(A).

       Because Plaintiffs seek relief under 42 U.S.C. § 1983, the Court will apply federal privilege

law. See Hancock v. Dodson, 958 F.2d 1367, 1373 (6th Cir. 1992) ("Since the instant case is a

federal question case by virtue of the appellant's section 1983 claim, we hold that the existence of

pendent state law claims does not relieve us of our obligation to apply the federal law of

privilege."). The attorney-client privilege protects "[c]onfidential disclosures by a client to an

attorney made in order to obtain legal assistance. . . ." Fisher v. United States, 425 U.S. 391, 403

(1976). But the privilege "protects only those disclosures necessary to obtain informed legal advice

which might not have been made absent the privilege." Id.

       The person asserting privilege—here, Attorney Curtis Bowe—bears the burden of

establishing its existence. United States v. Dakota, 197 F.3d 821, 825 (6th Cir. 1999) (citing In re

Grand Jury Investigation, No. 83-2-35, 723 F.2d 447, 450 (6th Cir. 1983)). "Claims of attorney-

client privilege are 'narrowly construed because [the privilege] reduces the amount of information

discoverable during the course of a lawsuit.'" In re Columbia/HCA Healthcare Corp. Billing

Practices Litig., 293 F.3d 289, 294 (6th Cir. 2002) (quoting United States v. Collis, 128 F.3d 313,

320 (6th Cir. 1997)).

       Bowe's blanket claim of attorney-client privilege is insufficient to quash the subpoena for

a deposition. See United States v. BDO Seidman, 337 F.3d 802, 811 (7th Cir. 2003) ("The mere

assertion of a privilege is not enough; instead, a party that seeks to invoke the attorney-client



                                                 5

Case 1:19-cv-00295-CHS Document 81 Filed 02/02/21 Page 5 of 7 PageID #: 401
privilege has the burden of establishing all of its essential elements."). Rule 45(e)(2)(A) requires a

person withholding subpoenaed information under a claim of privilege to (1) "expressly make the

claim" and (2) "describe the nature of the withheld documents, communications, or tangible things

in a manner that, without revealing information itself privileged or protected, will enable the

parties to assess the claim." Fed. R. Civ. P. 45(e)(2)(A). Without that information, neither the

parties nor the Court can assess Bowe's privilege claim.

       Moreover, Bowe's status as an attorney does not cloak all of his conversations in the

attorney-client privilege. "The fact that a person is a lawyer does not make all communications

with that person privileged." U.S. v. Martin, 278 F.3d 988, 999 (9th Cir. 2002). The privilege

extends, for example, only to protect the "disclosure of communications; it does not protect

disclosure of the underlying facts by those who communicated with the attorney." Upjohn Co. v.

United States, 449 U.S. 383, 395 (1981). The communication must also be between the client and

their lawyer "for the purpose of obtaining legal advice." Martin, 278 F.3d at 100. The City of

Collegedale Police Department employed Bowe as a reserve police officer, not as an attorney. The

Court requires additional context concerning the conversations between Bowe and others to

determine whether any privilege attached. See Matter of Fischel, 557 F.2d 209, 212 (9th Cir. 1977)

("An attorney's involvement in, or recommendation of, a transaction does not place a cloak of

secrecy around all incidents of such transaction.").

       Consequently, The Court will GRANT Plaintiffs' Motion to Compel to Curtis Bowe [Doc.

65] and Defendant Chief Brian Hickman's Motion to Compel as to Non-Party Curtis Bowe [Doc.

72], and will DENY Curtis Bowe's Motion to Quash Plaintiffs' Motion to Compel [Doc. 66]. Mr.

Bowe will be compelled to comply with the deposition subpoena within 60 days of the entry of

this Order.



                                                  6

Case 1:19-cv-00295-CHS Document 81 Filed 02/02/21 Page 6 of 7 PageID #: 402
IV.   Conclusion

      For the reasons set forth above, it is hereby ORDERED that:

      1. Plaintiffs' Motion to Compel to Curtis Bowe [Doc. 65] and Chief Brian
         Hickman's Motion to Compel as to Non-Party Curtis Bowe [Doc. 72] are
         GRANTED to the extent Bowe is hereby required to respond to Plaintiffs' and
         Chief Hickman's discovery requests for documents and written
         communications within 30 days of the entry of this Order.

      2. Plaintiffs' Motion to Compel to Curtis Bowe [Doc. 65] and Chief Brian
         Hickman's Motion to Compel as to Non-Party Curtis Bowe [Doc. 72] are
         GRANTED to the additional extent that Mr. Bowe will be compelled to comply
         with the deposition subpoena within 60 days of the entry of this Order.

      3. Third-party Curtis Bowe's Motion to Quash Plaintiffs' Motion to Compel [Doc.
         66] is DENIED.

      4. Each party shall be responsible for his or its own costs and attorney fees
         associated with the motions referenced in this order.


      SO ORDERED.

                                          /s/ Christopher H. Steger
                                          UNITED STATES MAGISTRATE JUDGE




                                             7

Case 1:19-cv-00295-CHS Document 81 Filed 02/02/21 Page 7 of 7 PageID #: 403
